



EXHIBIT 10(b)
CORE MOLDING TECHNOLOGIES, INC.
2006 LONG-TERM EQUITY INCENTIVE PLAN
(as amended and restated effective May 12, 2017)


ARTICLE ONE
ESTABLISHMENT, OBJECTIVES AND DURATION


1.1 ESTABLISHMENT OF THE PLAN. Core Molding Technologies, Inc., a Delaware
corporation (the "Company"), hereby adopts, effective March 30, 2006, the Core
Molding Technologies, Inc. 2006 Long-Term Equity Incentive Plan as set forth in
this document. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Performance Shares and Performance Units, and Other Incentive Awards.


1.2 OBJECTIVES OF THE PLAN. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company's goals and which link and align the personal interests of
Participants with an incentive for excellence in individual performance; and to
promote teamwork.


The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants who make
significant contributions to the Company's success and to allow Participants to
share in the success of the Company.


1.3 DURATION OF THE PLAN. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 16 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan's provisions. However, in no event
may an Award be granted under the Plan on or after December 31, 2025.


ARTICLE TWO
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:


"Award" means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units, or Other Incentive
Awards.


"Award Agreement" means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.


"Beneficial Owner" or "Beneficial Ownership" shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.


"Board" or "Board of Directors" means the Board of Directors of the Company.


"Change in Control" of the Company means any one or more of the following:


(a) The Company is merged, consolidated or reorganized into or with another
corporation, partnership, limited liability company, trust, or other legal
person (collectively referred herein as a "Business Entity"), and immediately
after such merger, consolidation, or reorganization less than fifty percent
(50%) of the combined voting power of the then-outstanding securities of such
Business Entity immediately after such transaction are held in the aggregate by
the holders of voting stock of the Company immediately prior to such
transaction;


(b) The Company sells all or substantially all of its assets to any other
Business Entity, and less than fifty percent (50%) of the combined voting power
of the then-outstanding securities of such Business Entity immediately after
such sale are held in the aggregate by the holders of voting stock of the
Company immediately prior to such sale; or


(c) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Securities
Exchange Act of 1934 ("Exchange Act"), disclosing that any person (as the term
"person" is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) or
group of persons acting in concert has become the beneficial owner (as the term
"beneficial owner" is defined under Rule 13d-3 or any successor





--------------------------------------------------------------------------------





rule or regulation promulgated under the Exchange Act) of securities
representing fifty percent (50%) or more of the voting stock of the Company.


(d) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction; or


(e) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof, provided, however, that
for purposes of this paragraph (e) each Director who is first elected, or first
nominated for election by the Company's stockholders, by a vote of at least
two-thirds of the Directors of the Company (or a committee thereof) then still
in office who were Directors of the Company at the beginning of any such period
will be deemed to have been a Director of the Company at the beginning of such
period.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Committee" means the Compensation Committee of the Board, as specified in
Article 3 herein, or such other Committee appointed by the Board to administer
the Plan with respect to grants of Awards.


"Common Stock" means the common stock of the Company. "Company" means Core
Molding Technologies, Inc., a Delaware corporation, and the Company's
Subsidiaries, as well as any successor to any of such entities as provided in
Article 19 herein.


"Director" means any individual who is a member of the Board of Directors of the
Company.


"Disability" shall have the meaning ascribed to such term in the Participant's
governing long-term disability plan. To the extent that a Participant is not
covered under a long-term disability plan, the term "Disability" shall have the
meaning ascribed to the term "permanent and total disability" under Section
22(e)(3) of the Code, or any successor provision thereto.


"Effective Date" shall have the meaning ascribed to such term in Section 1.1
hereof.


"Employee" means any employee of the Company. Nonemployee Directors shall not be
considered Employees under this Plan unless specifically designated otherwise.


"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.


"Fair Market Value" shall be determined on the basis of the average of the high
and low sale prices on the principal securities exchange on which the Shares are
publicly traded or, if there is no such sale on the relevant date, then on the
last previous day on which a sale was reported.


"Freestanding SAR" means an SAR that is granted independently of any Options, as
described in Article 7 herein.


"Incentive Stock Option" or "ISO" means an option to purchase Shares granted
under Article 6 herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.


"Insider" shall mean an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company's
equity securities that it registered pursuant to Section 12 of the Exchange Act,
as defined under Section 16 of the Exchange Act.


"Named Executive Officer" means a Participant who, as of the date of vesting
and/or payout of an Award, as applicable, is one of the group of "covered
employees," as defined in the regulations promulgated under Code Section 162(m),
or any successor statute.


"Nonemployee Director" means an individual who is a member of the Board of
Directors of the Company but who is not an Employee of the Company or a
Subsidiary.


"Nonqualified Stock Option" or "NQSO" means an option to purchase Shares granted
under Article 6 herein and which is not intended to meet the requirements of
Code Section 422.







--------------------------------------------------------------------------------





"Option" means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.


"Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option.


"Other Incentive Award" means an award granted pursuant to Article 10 hereof.


"Participant" means an Employee or Nonemployee Director who has outstanding an
Award granted under the Plan.


"Performance-Based Exception" means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).


"Performance Period" means the time period during which performance goals must
be achieved with respect to an Award, as determined by the Committee.


"Performance Share" means an Award granted to a Participant, as described in
Article 9 herein.


"Performance Unit" means an Award granted to a Participant, as described in
Article 9 herein.


"Period of Restriction" means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, and/or upon the occurrence of other events as
determined by the Committee at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.


"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a "group"
as defined in Section 13(d) thereof.


"Restricted Stock" means an Award granted to a Participant pursuant to Article 8
herein.


"Retirement" means the normal retirement date on which a Participant qualifies
for full retirement benefits under the Company's qualified retirement plan, as
identified by the Committee. In the event that a Participant is not covered
under any qualified retirement plan maintained by the Company, the term
'Retirement' shall mean the date on which such Participant attains age 65.


"Shares" means the shares of common stock of the Company.


"Share Pool" means the number of shares authorized for issuance under paragraph
4.1, as adjusted for awards and payouts under paragraph 4.2 and as adjusted for
changes in corporate capitalization under paragraph 4.3.


"Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.


"Subsidiary" means any corporation, partnership, joint venture, affiliate or
other entity in which the Company has a majority voting interest, and which the
Committee designates as a participating entity in the Plan.


"Tandem SAR" means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).


ARTICLE THREE
ADMINISTRATION


3.1 THE COMMITTEE. The Plan shall be administered by the Compensation Committee
of the Board or by any other Committee appointed by the Board. The members of
the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors. Notwithstanding any provision contained
herein, to the extent that any Award is designed to comply with the
Performance-Based Exception, the Committee shall satisfy the requirements
contained in Section 1.162-27(c)(4) of the final regulations promulgated by the
Internal Revenue Service under Section 162(m) of the Code. For purposes of
granting Awards under the Plan, the Committee shall be composed of not less than
the minimum number of persons from time to time required by Rule 16b-3 under the
Exchange Act, each of whom shall be a "non-employee director" within the meaning
of Rule 16b-3 under the Exchange Act, or any successor rule or regulation.







--------------------------------------------------------------------------------





3.2 AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Certificate
of Incorporation or Bylaws. of the Company, and subject to the provisions
herein, the Committee shall have full power to select Employees and Nonemployee
Directors who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the plan; establish, amend or waive rules and regulations for
the Plan's administration; and (subject to the provisions of Article 16 herein)
amend the terms and conditions of any outstanding Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan. Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authority as identified herein.


3.3 DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants and their estates and
beneficiaries.


ARTICLE FOUR
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1 NUMBER OF SHARES AVAILABLE FOR GRANTS. Subject to adjustment as provided in
Section 4.3 herein, the number of Shares hereby reserved for issuance under the
Plan shall be Three Million (3,000,000). The Committee shall determine the
appropriate methodology for calculating the number of Shares issued pursuant to
the Plan.


Unless and until the Committee determines that an Award to a Named Executive
Officer shall not be designed to comply with the Performance-Based Exception,
the following rules shall apply to grants of such Awards under the Plan:


(a) The maximum aggregate number of Shares (including Options, SARs, Restricted
Stock, Performance Units and Performance Shares paid out in Shares, or Other
Incentive Awards paid out in Shares) that may be granted or that may vest, as
applicable, in any fiscal year pursuant to any Award held by any Named Executive
Officer shall be Two Hundred Thousand (200,000). For this purpose, to the extent
that any Option is canceled (as described in Section 1.162-27 (e) (2) (vi) (B)
of the final regulations under Section 162(m) of the Code, such canceled Option
shall continue to be counted against the maximum number of Shares for which
Options may be granted to a Named Executive Officer under the Plan; and


(b) The maximum aggregate cash payout (including Performance Units and
Performance Shares paid out in cash, or Other Incentive Awards paid out in cash)
with respect to Awards granted in any fiscal year which may be made to any Named
Executive Officer shall be One Hundred Twenty-Five Thousand Dollars ($125,000).


4.2 LAPSED AWARDS. If any Award granted under this Plan is canceled, terminates,
expires, or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available for the grant of an Award under the Plan.


4.3 ADJUSTMENTS IN AUTHORIZED SHARES. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368), or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available in the Share Pool and in the
number and class of and/or price of Shares subject to outstanding Awards granted
under the Plan, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.


ARTICLE FIVE
ELIGIBILITY AND PARTICIPATION


5.1 ELIGIBILITY. Persons eligible to participate in this Plan include (a) all
officers and key employees of the Company, as determined by the Committee,
including Employees who are members of the Board and Employees who reside in
countries other than the United States of America and (b) all Nonemployee
Directors.







--------------------------------------------------------------------------------





5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and Nonemployee
Directors those to whom Awards shall be granted and shall determine the nature
and amount of each Award.


ARTICLE SIX
STOCK OPTIONS


6.1 GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options
may be granted, either by the Committee or the Board, to one or more
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee. The Committee or the Board
shall have the authority to grant Incentive Stock Options or to grant
Nonqualified Stock Options or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to, and comply with, such rules as may be prescribed by Section 422 of
the Code, as from time to time amended, and any regulations implementing such
statute, including, without limitation, the requirements of Code Section 422(d)
which limit the aggregate Fair Market Value of Shares (determined at the time
that such Option is granted) for which Incentive Stock Options are exercisable
for the first time to $100,000 per calendar year, and the requirement that
Incentive Stock Options may only be granted to Employees. Each provision of the
Plan and of each written Award Agreement relating to an Option designated as an
Incentive Stock Option shall be construed so that such Option qualifies as an
Incentive Stock Option, and any provision that cannot be so construed shall be
disregarded.


6.2 AWARD AGREEMENT. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an ISO or an NQSO.


6.3 OPTION PRICE. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted. Notwithstanding any provision
contained herein, in the case of an Incentive Stock Option, the exercise price
at the time such Incentive Stock Option is granted to any Employee who, at the
time of such grant, owns (within the meaning of Section 424(d) of the Code) more
than ten percent of the voting power of all classes of stock of the Company or a
Subsidiary, shall not be less than 110% of the per Share Fair Market Value on
the date of grant.


6.4 DURATION OF OPTIONS. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that in the case of an
Incentive Stock Option, an Employee may not exercise such Incentive Stock Option
after the date which is ten years (five years in the case of a Participant who
owns more than ten percent of the voting power of the Company or a Subsidiary)
after the date on which such Incentive Stock Option is granted.


6.5 EXERCISE OF OPTIONS. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.


6.6 PAYMENT. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.


The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent, or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares that are tendered must
have been held by the Participant for at least six (6) months prior to their
tender to satisfy the Option Price), or (c) by a combination of (a) and (b).


As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant's
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).


6.7 RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.


6.8 TERMINATION OF EMPLOYMENT. Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with (or service to) the





--------------------------------------------------------------------------------





Company and/or its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment or service.


6.9 NONTRANSFERABILITY OF OPTIONS.


(a) INCENTIVE STOCK OPTIONS. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.


(b) NON-QUALIFIED STOCK OPTIONS. Except as otherwise provided in a Participant's
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant.


ARTICLE SEVEN
STOCK APPRECIATION RIGHTS


7.1 GRANT OF SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


Unless otherwise designated by the Committee at the time of grant, the grant
price of a Freestanding SAR shall equal the Fair Market Value of a Share on the
date of grant of the SAR. The grant price of Tandem SARs shall equal the Option
Price of the related Option.


7.2 EXERCISE OF TANDEM SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.


Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.


7.3 EXERCISE OF FREESTANDING SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.


7.4 SAR AGREEMENT. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.


7.5 TERM OF SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that unless
otherwise designated by the Committee, such term shall not exceed ten (10)
years.


7.6 PAYMENT OF SAR AMOUNT. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(a) The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by


(b) The number of Shares with respect to which the SAR is exercised.







--------------------------------------------------------------------------------





At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in Restricted Shares of equivalent value,
or in some combination thereof.


7.7 TERMINATION OF EMPLOYMENT. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with (or service to) the
Company and/or its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with Participants, need not be uniform among all SARs issued pursuant to
the Plan, and may reflect distinctions based on the reasons for termination of
employment or service.


7.8 NON-TRANSFERABILITY OF SARs. Except as otherwise provided in a Participant's
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.


ARTICLE EIGHT
RESTRICTED STOCK


8.1 GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.


8.2 RESTRICTED STOCK AGREEMENT. Each Restricted Stock grant shall be evidenced
by an Award Agreement that shall specify the Period(s) of Restriction, the
number of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.


8.3 TRANSFERABILITY. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Award Agreement, or upon earlier satisfaction of any other conditions, as
specified by the Committee in its sole discretion and set forth in the
Restricted Stock Agreement. All rights with respect to the Restricted Stock
granted to a Participant under the Plan shall be available during his or her
lifetime only to such Participant.


8.4 OTHER RESTRICTIONS. Subject to Article 11 herein, the Committee may impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, a requirement that Participants own a certain
amount of Shares before vesting shall occur, restrictions based upon the
achievement of specific performance goals (Company-wide, divisional, and/or
individual), time-based restrictions on vesting following the attainment of the
performance goals, requirement and/or restrictions under applicable federal or
state securities laws.


The Company shall retain the certificates representing Shares of Restricted
Stock in the Company's possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.


Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.


8.5 VOTING RIGHTS. Unless otherwise designated by the Committee at the time of
grant, Participants holding Shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those Shares during the Period of
Restriction.


8.6 DIVIDENDS AND OTHER DISTRIBUTIONS. Unless otherwise designated by the
Committee at the time of grant, Participants holding Shares of Restricted Stock
granted hereunder may be credited with regular cash dividends paid with respect
to the underlying Shares while they are so held during the Period of
Restriction. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant of vesting of Restricted Stock granted to a Named
Executive Officer is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Restricted
Stock, such that the dividends and/or the Restricted Stock maintain eligibility
for the Performance-Based Exception.


8.7 TERMINATION OF EMPLOYMENT. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Shares following termination of the Participant's employment
with (or service to) the Company and/or its Subsidiaries. Such provisions shall
be determined in the sole discretion of the





--------------------------------------------------------------------------------





Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment or service; provided, however, that, except in the
cases of terminations connected with a Change in Control, terminations by reason
of death or Disability, and except for Restricted Shares paid to Participants
upon SAR exercise, the vesting of Shares of Restricted Stock which qualify for
the Performance-Based Exception and which are held by Named Executive Officers
shall not occur prior to the time they otherwise would have, but for the
employment termination.


ARTICLE NINE
PERFORMANCE UNITS AND PERFORMANCE SHARES


9.1 GRANT OF PERFORMANCE UNITS AND PERFORMANCE SHARES. Subject to the terms of
the Plan, Performance Units and/or Performance Shares may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.


9.2 VALUE OF PERFORMANCE UNITS/SHARES. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a "Performance Period."


9.3 EARNING OF PERFORMANCE UNITS/SHARES. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved, as established by the Committee.


9.4 FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES. Subject to the terms
of this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Shares in the form of cash or in Shares (or in a combination thereof)
which have an aggregate Fair Market Value equal to the value of the earned
Performance Units/Shares at the close of the applicable Performance Period. Such
Shares may be granted subject to any restrictions deemed appropriate by the
Committee.


At the discretion of the Committee, Participants may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units and/or Performance Shares which have been
earned, but not yet distributed to Participants (such dividends shall be subject
to the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 8.6
herein). In addition, Participants may, at the discretion of the Committee, be
entitled to exercise their voting rights with respect to such Shares.


9.5 TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY OR RETIREMENT. Unless
otherwise designated by the Committee, and set forth in the Participant's Award
Agreement, in the event the employment (or service) of a Participant is
terminated due to death, Disability or Retirement during a Performance Period,
the Participant shall receive a prorated payout of the Performance Units/Shares.
The prorated payout shall be determined by the Committee, shall be based upon
the length of time that the Participant held the Performance Units/Shares during
the Performance Period and shall further be adjusted based on the achievement of
the preestablished performance goals.


Payment of earned Performance Units/Shares shall be made at a time specified by
the Committee in its sole discretion and set forth in the Participant's Award
Agreement. Notwithstanding the foregoing, with respect to Named Executive
Officers who retire during a Performance Period, payments shall be made at the
same time as payments are made to Participants who did not terminate employment
during the applicable Performance Period.


9.6 TERMINATION OF EMPLOYMENT FOR OTHER REASONS. In the event that a
Participant's employment (or service) terminates for any reason other than those
reasons set forth in Section 9.5 9 <PAGE> herein, all Performance Units/Shares
shall be forfeited by the Participant to the Company unless determined otherwise
by the Committee, as set forth in the Participant's Award Agreement.


9.7 NONTRANSFERABILITY. Except as otherwise provided in a Participant's Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant's Award Agreement, a Participant's rights under the Plan shall be
exercisable during the Participant's lifetime only by the Participant or the
Participant's legal representative.





--------------------------------------------------------------------------------





ARTICLE TEN
OTHER INCENTIVE AWARDS


10.1 GRANT OF OTHER INCENTIVE AWARDS. Subject to the terms and provisions of the
Plan, Other Incentive Awards may be granted to Participants in such amount, upon
such terms, and at any time and from time to time as shall be determined by the
Committee.


10.2 OTHER INCENTIVE AWARD AGREEMENT. Each Other Incentive Award grant shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award granted, the terms and conditions applicable to such grant, the
applicable Performance Period and performance goals, and such other provisions
as the Committee shall determine, subject to the terms and provisions of the
Plan.


10.3 NONTRANSFERABILITY. Except as otherwise provided in a Participant's Award
Agreement, Other Incentive Awards may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.


10.4 FORM AND TIMING OF PAYMENT OF OTHER INCENTIVE AWARDS. Payment of Other
Incentive Awards shall be made at such times and in such form, in cash, in
Shares, or in Restricted Shares (or a combination thereof), as established by
the Committee subject to the terms of the Plan. Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee. Without
limiting the generality of the foregoing, annual incentive awards may be paid in
the form of Shares and/or Other Incentive Awards (which may or may not be
subject to restrictions, at the discretion of the Committee).


ARTICLE ELEVEN
PERFORMANCE MEASURES


Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
11, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Named Executive Officers which are designed to qualify
for the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among the following alternatives,
as reported on the Company's annual 10-K report:


(a) Return on Assets ("ROA") which equals net income divided by total assets.


(b) Return on Sales ("ROS") which equals net income divided by net sales.


(c) Return on Equity ("ROE") which equals net income divided by total equity.


(d) Cash Flow Return on Investment ("CFROI") which equals net cash flows divided
by owners' equity.


(e) Operating Income.


(f) Earnings Before Income Taxes ("EBIT") which equals net income plus taxes.


(g) Net Earnings which equals net earnings as reported.


(h) Earnings Per Share.


The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Named Executive Officers, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).


In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee may make such grants for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and, thus, which use
performance measures other than those specified above. To the extent that the
Committee determines that it is advisable to grant Awards in compliance with the
Performance-Based Exception, the Committee must





--------------------------------------------------------------------------------





certify, in writing, prior to the payment of any compensation under the Award,
that the performance goals and any other material terms were in fact satisfied.


ARTICLE TWELVE
BENEFICIARY DESIGNATION


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


ARTICLE THIRTEEN
DEFERRALS


The Committee may permit a Participant to defer such Participant's receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR, the lapse or
waiver of restrictions with respect to Restricted Stock, or the satisfaction of
any requirements or goals with respect to Performance Units/Shares or Other
Incentive Awards. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals. Any such deferral shall be made in a manner consistent with
the requirements of Section 409A of the Code.


ARTICLE FOURTEEN
RIGHTS OF EMPLOYEES AND NONEMPLOYEE DIRECTORS


14.1 EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant's employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.


14.2 PARTICIPATION. No Employee or Nonemployee Director shall have the right to
be selected to receive an Award under this Plan or, having been so selected, to
be selected to receive a future Award.


ARTICLE FIFTEEN
CHANGE IN CONTROL


15.1 TREATMENT OF OUTSTANDING AWARDS. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:


(a) Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term, and any
cash or property received upon exercise of any Option or SAR shall be free from
further restriction;


(b) Any restriction periods and restrictions imposed on Restricted Shares shall
lapse; and


(c) Unless otherwise specified in Participant's Award Agreement at time of
grant, the target payout opportunities attainable under all outstanding Awards
of Performance Units and Performance Shares and Other Incentive Awards shall be
deemed to have been fully earned for the entire Performance period(s) as of the
effective date of the Change in Control. The vesting of all such Awards shall be
accelerated as of the effective date of the Change in Control and, in full
settlement of such Awards, there shall be paid out to Participants (in Shares
for Awards normally paid in Shares and in cash for Awards normally paid in cash)
within thirty (30) days following the effective date of the Change in Control a
pro rata portion of all targeted Award opportunities associated with such
outstanding Awards, based on the number of complete and partial calendar months
within the Performance Period which had elapsed as of such effective date.


15.2 TERMINATION, AMENDMENT AND MODIFICATIONS OF CHANGE IN CONTROL PROVISIONS.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended or
modified to affect adversely any Award theretofore granted under the Plan
without the prior written consent of the Participant with respect to said
Participant's outstanding Awards.





--------------------------------------------------------------------------------





ARTICLE SIXTEEN
AMENDMENT, MODIFICATION AND TERMINATION


16.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board may at any time and from
time to time alter, amend, suspend or terminate the Plan in whole or in part.


16.2 AWARDS PREVIOUSLY GRANTED. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.


16.3 COMPLIANCE WITH CODE SECTION 162(m). At all times when Code Section 162(m)
is applicable, all Awards granted under this Plan to Named Executive Officers
shall comply with the requirements of Code Section 162(m); provided, however,
that in the event the Committee determines that such compliance is not desired
with respect to any Award or Awards available for grant under the Plan, then
compliance with Code Section 162(m) will not be required. In addition, in the
event that changes are made to Code Section 162(m) to permit greater flexibility
with respect to any Award or Awards available under the Plan, the Committee may,
subject to this Article 16, make any adjustments it deems appropriate.


ARTICLE SEVENTEEN
WITHHOLDING


17.1 TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.


17.2 SHARE WITHHOLDING. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined up to
the maximum statutory total tax which could be imposed on the transaction. All
such elections shall be irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.


ARTICLE EIGHTEEN
INDEMNIFICATION


Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan. Such person shall
be indemnified by the Company for all amounts paid by him or her in settlement
thereof, with the Company's approval, or paid by him or her in satisfaction of
any judgment in any such action, suit or proceeding against him or her, provided
he or she shall give the Company an opportunity, at its own expense, to handle
and defend the same before he or she undertakes to handle and defend it on his
or her own behalf. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


ARTICLE NINETEEN
SUCCESSORS


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE TWENTY
LEGAL CONSTRUCTION


20.1 GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein shall also include the feminine, the plural shall
include the singular, and the singular shall include the plural.





--------------------------------------------------------------------------------





20.2 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


20.3 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


20.4 GOVERNING LAW. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof.





